Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments  filed on 7/25/2022 were fully considered and are addressed as follows: 
Objections
Applicants amendments in claim 9 overcome that objection. That objection is withdrawn.
             Claim Rejections - 35 USC § 101
	Applicant remarks 
“A. The claims improve existing GPS and RFID technologies, as expressly indicated in the specification.” And states that the improvement is not limited to improvements in the operation of a computer or a computer network per se, but can “include a set of "rules" (mathematical relationships) that improve computer-related technology via new 
functions that those technologies have not performed before… Further, the Federal Circuit and the MPEP agree that one must rely on the specification for determining whether the claims are directed to an improvement in computer technology. Specifically, the Federal Circuit has expressly found that a claimed invention was not directed to an abstract idea because it "was directed to an improvement of an existing technology [as] bolstered by the specification's teachings that the claimed invention achieves other benefits over conventional [technologies]..." 
The examiner respectfully disagrees. The specification not the claims should indicate how the improvement is achieved. Just indicating or claiming that a process is an improvement does not make it an improvement or allow anyone to know exactly what the technical improvement is for a specific application. The amendments do not do more than explaining what data can be used. 
The amendments may show and improvement to the process but did not show an improvement to technology. The amendments are just stating the data to be used, not a technical improvement. 
B. “The claims integrate any conceivable judicial exception into a practical application by using the judicial exception in conjunction with a particular machine or manufacture.  The 2019 guidance states that under step 2A prong 2, any element of a claim can integrate a judicial exception into a practical application if "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim… Applicant submits that the "telematics device" of the independent claims is a particular machine or manufacture because it is specifically identified, and is not a general purpose computer.” The specification states that “In addition, telematics devices are currently used in vehicles to capture information relating to various vehicle dynamics, such as fuel consumption and location…Put another way, but for the telematics device, the performance statistics would not occur. Therefore, the telematics device and the receiving steps could not be insignificant extra-solution activity.” The telematics devices provide telematics data which is received and part of the process of assessing performance. This concept of using data from multiple sources including one or more telematics devices to analyze the data is well known in the art...Put another way, but for the telematics device, the performance statistics would not occur. Therefore, the telematics device and the receiving steps could not be insignificant extra-solution activity.
The examiner respectfully disagrees. A telematics device supplies the performance data to the computer and is well known in the art.  

C. “The claimed invention integrates any conceivable judicial exception into a practical application similar to example 42…The claims also improve prior solutions. As described above with respect to paragraphs 0004, 0005, and 0068, the claimed invention improves existing GPS, RFID, and telematics technologies because the claimed invention can translate or process large amounts and different types of telematics data and service data, which existing technologies could not do. This is at least partially because the claimed invention is able to format such data that is meaningful. Therefore, like example 42, the claims recite a combination on of steps indica[t]ive of an improvement over other solutions. These combination of steps do not "monopolize" the alleged "mental process" exception.”
The examiner respectfully disagrees. The transfer of data to assess delivery performance is  data that is received it is inherent that the data will in the proper format. No improvement is indicated. 
In example 42, for Step2A-Prong 2: Integrated into a Practical Application – indicates the claim  in the example, recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 19 format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
In the independent claims there is only standardized forms of data, or standardized change to proper format (well known in the art). Also, there is no specific improvement over prior art systems shown in the specification or claims.  
“D. The claims add significantly more because they are not directed to activities “widely prevalent” or “common” in the relevant industry… Accordingly, as bolstered by the specification, the claimed invention improves existing GPS, RFID, and telematics technologies in this logistics, shipping, and other industries because the claimed invention can translate or process large amounts and different types of telematics data and service data, which existing technologies could not do. This is at least partially because the claimed invention is able to format such data that is meaningful. Therefore, Applicant requests that the Examiner withdraw this rejection.”
Examiner respectfully disagrees. In the independent claims there is only standardized forms of data, or standardized change to proper format (well known in the art). Also, there is no specific improvement over prior art systems shown in the specification or claims.  
The 35 USC § 101is maintained. 
Claim Objections
Claims 1, 10, and 19 objected to because of the following informalities:  In Claim 1 there is a period, instead of a comma or semi-colon at the end of the amended data. In Claims 10 and 19, there is both a period and a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1- 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. As discussed in detail below, the judicial exception is not integrated into a practical application. Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As per Claims 1, 10 and 19
Step 1
Independent claim 1 is directed to a system (machine), independent claim 10 is directed to a method (process), independent 19 is directed to a machine (computer program product). All independent claims are statutory categories under 35 U.S.C. § 101.
Step 2A — Prong 1

Claims 1, 10, and 19 recite the abstract idea of:
a. format (formatting) the telematics data and service data (into a computer- readable format and store the formatted telematics data and service data into computer memory),
b. generate (generating) performance statistics for the plurality of drivers (based at least in part on the telematics data and service data).
These limitations, as drafted, are a simple process, that under their broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation into a computer-readable format and store the formatted telematics data and service data into computer memory. However, other than the recitation - into a computer-readable format and store the formatted telematics data and service data into computer memory - nothing in the claim elements precludes to steps/acts from practically being done in the mind. For example, the claim limitations cover a person organizing telematics and service data and based on said data forming a simple judgement. There mere recitation that the data is formatted for a computer and stored in memory does not take the limitations outside the mental process.
Accordingly, claims 1 and 10 are directed to an abstract idea (mental process).
Step 2A — Prong 2
Claims 1 and 10 recite the additional elements of:
a. one or more memory storage areas (claim 1),
b. one or more hardware processors in communication with the one or more memory storage areas (claim 1),
c. receive (receiving), via one or more vehicle telematics devices coupled to a plurality of vehicles, vehicle telematics data comprising data indicative of one or more vehicle dynamics or data indicative of one or more contextual attributes of the one or more vehicle dynamics,
d. receive (receiving), via a plurality of portable data acquisition devices, service data comprising data indicative of one or more service dynamics and data indicative of one or more contextual attributes of the one or more service dynamics, the service data generated based at least in part on user input received by the plurality of portable data acquisition devices corresponding to a plurality of drivers of the one plurality of vehicles, the one or more service dynamics including two or more of: (a) an indication that a delivery stop has commenced (b) an indication that a delivery stop has ended (c) a number of units picked up or delivered at a stop (d) a weight of packages or freight picked up or delivered at a stop (e) an indication that a lunch or break period has commenced or ended (f) an indication that a particular delay encountered by a driver has commenced or ended (g) an indication that the driver has begun a work day, and (h) an indication that the driver has ended a work day, wherein the second contextual attributes included at least one of. a date the service data is captured, a driver identification associated with a respective portable acquisition device, a vehicle identifier associated with the driver, and a type of the service data,
e. causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers (based at least in part of the formatting and generating of the performance statistics).
The recitation of generic computer elements (one or more memory storage areas and one or more hardware processors in communication with the one or more memory storage areas, merely describe how to generally “apply” the otherwise mental process using a computer. Since these elements are recited at a high level of generality they merely automate the mental process and therefore do not amount to a practical application.
The receiving steps/acts from vehicle telematics devices and portable data acquisition devices is also recited at a high level of generality (i.e., as a general means of gathering vehicle data (telematics data) and service data. Accordingly, these receiving steps merely amount to data gathering which is a form of insignificant extra-solution activity. The addition of the types of data does not negate the high level of generality, especially in that it indicates the one or more service dynamics including two or more of which indicates that it is applying computer, just taking general computer and programing to accept data. 
Finally, the step of causing generation of a user interface that indicates merely amounts to displaying the results. Since this step is also recited at a high level of generality (i.e., general means of displaying of the mental process), it is determined to be mere post solution displaying which is a form of insignificant extra-solution activity.
Accordingly, each of the additional elements alone or in combination do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus claims 1 and 10 are directed to an abstract idea that is not implemented by a practical application.
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra- solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving steps and the displaying step were considered to be extra-solution activity in Step 2A, and thus they are re- evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.
The recited computer elements (memory storage areas and hardware processors) and data gathering means (vehicle telematics devices and portable data acquisition devices) and display means (user interface) are all conventional computer elements and data collection devices. Further the mere collection of data or receipt of data over a network is a well- understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). And the mere displaying of data is a well-understood, routine, and conventional function.
Accordingly claims 1 and 10 are ineligible under 35 U.S.C. § 101.
As per Claim 2
Claim 2 further limits the abstract of idea of generate (generating) performance statistics by further defining the performance statics information — wherein the performance statics include....
Because claim 1 merely further defines the abstract idea, the claim limitations does not amount to a practical application under Step 2A — Prong 2 or an inventive concept under Step 2B. Accordingly, claim 2 is ineligible under 35 U.S.C. § 101.
As per Claims 3 and 11
Claims 3 and 11 further add the abstract of idea of selecting (receive at least one user selection of a group of selections consisting of: a driver group, a date associated with a delivery, and a location associated with the delivery)
And the additional element of displaying (cause display, on the user interface, of an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver).
Step 2A — Prong 1
Claims 3 and 11 recite the limitation of the using making a selection. This limitation as drafted is a simple process that, under the broadest reasonable interpretation, covers the performance of the limitation in the mind. Thus, this limitation of claims 3 and 11 is directed to an abstract idea.
Step 2A — Prong 2
Claims 3 and 11 also recite the limitation of the displaying data (an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver). As discussed with respect to claims 1 and 10, displaying results at a high level of generality amounts to post-solution displaying which is a form of insignificant extra solution activity.
Accordingly, the additional element of displaying alone or in combination with the limitations of claim 1 do not integrate the abstract idea into a practical application because they additional limitations do not impose any meaningful limits on practicing the abstract idea. Thus claims 3 and 11 are directed to an abstract idea that is not implemented by a practical application
Step 2B
As discussed above with respect to claims 1 and 10, mere displaying of data is a well- understood, routine, and conventional function.
Accordingly claims 3 and 11 are ineligible under 35 U.S.C. § 101.
As per Claims 4 to 8
These claims depend upon claim 3 and based on a user selection (abstract idea) and data (additional element), either make a determination (claims 5, 7, 8) (abstract idea), display the results (claim 6) (additional element), or generate statistics (abstract idea). These additional elements do not amount to a practical application or an inventive concept because they are insignificant extra-solution activity of data collection or displaying results.
Accordingly claims 4 to 8 are ineligible under 35 U.S.C. § 101.
As per Claim 9
Claim 9 further defines the performance statistics that were generating in claim 1. The step/act of generate (generating) performance statistics for the plurality of drivers (based at least in part on the telematics data and service data) was determined to be directed to an abstract idea. Accordingly, claim 9 does not add additional elements that result in a practical application (Step 1A-Prong 2) or amount to significantly more (Step 2B).
Accordingly claim 9 is ineligible under 35 U.S.C. § 101.
As per Claim 12
Claim 12 depends upon claim 11 and further the abstract idea of making a determination (determine a number of delivery stops, pickup stops, and total stops performed by the first driver). This step amounts to mere making a judgement which is a mental process.
Claim 12 does not add additional elements that result in a practical application (Step 1A-Prong 2) or amount to significantly more (Step 2B).
Accordingly claim 12 is ineligible under 35 U.S.C. § 101.
As per Claims 13 to 17
These claims depend upon claim 11 and based on a user selection (claims 13-15 and 17) (abstract idea) and telematics and/or service data (additional element) either make a determination (claims 13, 15) (abstract idea), display the results (claim 14) (additional element), generate statistics (claim 16) (abstract idea), or arrange the data/results (claim 17). These additional elements do not amount to a practical application or an inventive concept because they are insignificant extra-solution activity of data collection or displaying results.
Accordingly claims 13 to 17 are ineligible under 35 U.S.C. § 101.
As per Claims 18 and 20
Claim 18 depends upon claim 10 and claim 20 depends upon claim 19. Both claims further define the information that is displayed (wherein the display of at least a portion of the performance statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface) and adds an electronic map to the display/user interface (wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers).
As addressed in detail above with respect to claims 1, 10, and 19 the displaying of data and/or results at a high level of generality is a post-solution display and is merely insignificant extra-solution activity. Further, adding the electronic map to the display does not amount to significantly more than the abstract idea because the electronic map is claimed at a high level of generality (insignificant extra-solution activity) that does not impose any meaningful limitations of practicing the abstract idea and electronic maps are well-understood, routine, and conventional in the field. Arnold et. al. US 20100250461 A1.
A suggestion to overcome the 35 U.S.C. § 101 amend the claims so that it is clear that the location of the drivers on the map is in real-time and therefore is updated as the vehicle displayed travel along the delivery routes.

                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III WO 2010/028260 A1 (“Olsen III”) in view of Armitage et al. US 2011/0090075 A11 (“Armitage”) as evidence by Timothy et al. US 2003/0114206 A1 (“Timothy”).

As per Claim 1:
Olsen III discloses [a] computer system comprising: one or more memory storage areas; and one or more hardware processors in communication with the one or more memory storage areas [see at least Olsen Ill abstract; fig 1 (120); fig 2 (120); fig 3; 4:7 (central server); 9:31 (processor 310); 10:14 (memory 320)];
wherein the one or more hardware processors are configured to:
receive, via one or more vehicle telematics devices coupled to a plurality of vehicles, vehicle telematics data comprising data indicative of one or more vehicle dynamics or data indicative of one or more contextual attributes of the one or more vehicle dynamics [see at least Olson III 3:24-231 (telematics device 102 . . . for the purpose of collecting, time-stamping and/or storing vehicle sensor data from a plurality of sensors . . . collected and time-stamped vehicle sensor data may include, for example, information or data associated with the vehicle's door, ignition, oil pressure, temperature, speed, location, and/or the like.);
receive, via a plurality of portable data acquisition devices [see at least D Olsen III FIGS. 1, 2; 4:3 (portable data acquisition device)], service data comprising data indicative of one or more service dynamics and data indicative of one or more second contextual attributes of the one or more service dynamics, the service data generated based on user input received by the plurality of portable data acquisition devices corresponding to a plurality of drivers of the one plurality of vehicles [see at least Olson Ill 5:26-6:4 (portable data acquisition device 110 may be, for example, any device associated with a carrier (e.g., UPS, FedEx, or the United States Postal Service (USPS)). In various embodiments, the portable data acquisition device 110 may be capable of receiving data via one or more input units or devices, such as a keypad, touchpad, barcode scanner, radio frequency identification (RFID) reader, interface card (e.g., modem, etc.) or receiver . . . One type of portable data acquisition device 110, which may be used in conjunction with embodiments of the present invention is the Delivery Information Acquisition Device (DIAD) presently utilized by UPS.); 15:20-26 (the location of an electronic device associated with the delivery vehicle driver or the delivery vehicle (e.g., DIAD) may have been captured at the moment the driver indicated that the package was delivered to the recipient or picked up from the shipper. Once gathered, this information may thereafter be used to, among other things, identify the pickup/delivery location for the particular stop and, therefore, the distance traversed by the driver in order to make future pickups/deliveries at that stop)]
Also see Timothy that teaches that the DIAD is an electronic clipboard that replaces the driver's written documents and transmits shipment information directly into the UPS tracking system [and] electronically records delivery information (service data) [see at least Timothy ¶ 5].
Olsen III further teaches format the telematics data and the service data into a computer- readable format and store the formatted telematics data and service data into computer memory [see at least Olsen III FIG. 1 (102 (telematics device), 110 (portable data acquisition device), 120 (central server), 130 (communication network)); FIG. 3 (820 (memory)); 4:1-7 (the telematics device 102 may transmit some or all of the telematics data, via any suitable wired or wireless communication network 130, to a portable data acquisition device 110 (e.g., cellular telephone, personal digital assistant (PDA), laptop, etc.) operated by a driver associated with the delivery 5 vehicle 100. The portable data acquisition device 110 may, in turn, transmit, via the same or different communication network 130, some or all of the received data to a central server 120, or similar network entity or mainframe computer system); 10:14-15 (memory 320, such as volatile and/or non-volatile memory that stores content, data or the like . . . stores content transmitted from, and/or received by, the entity.); 10:23-25 (In addition to the memory 320, the processor 310 can also be connected to at least one interface or other means for displaying, transmitting and/or receiving 25 data, content or the like)].
Olsen III further discloses based at least in part on the telematics data […the one or more service dynamics including two or more of: (a) an indication that a delivery stop has commenced (b) an indication that a delivery stop has ended (c) a number of units picked up or delivered at a stop (d) a weight of packages or freight picked up or delivered at a stop (e) an indication that a lunch or break period has commenced or ended (f) an indication that a particular delay encountered by a driver has commenced or ended (g) an indication that thePage 2 of 22 4862-3049-1929 v1Application No. 16/778,790Attorney Docket No.: 33056.336855/IPP2019079724Response Filed July 25, 2022Reply to Office Action of: March 23, 2022driver has begun a work day, and (h) an indication that the driver has ended a work day, wherein the second contextual attributes included at least one of. a date the service data is captured, a driver identification associated with a respective portable acquisition device, a vehicle identifier associated with the driver, and a type of the service data…] [see at least Olsen III FIG. 2 (102); 6:6-9:16 (Telematics Device); 13:25-34 (the central system may receive telematics data that has been collected, in real-time, by the telematics device 102 and/or the portable data acquisition device 110, while a driver was operating a delivery vehicle 100 within the corresponding geographic area); 14:10-17 (Once inside the geofenced area, the telematics device may monitor the ignition sensor to determine when the ignition is turned on and off and/or the vehicle's door position sensors to determine when the driver side, passenger side and/or bulkhead door is opened and closed. The collection of this information may be used to determine how many 15 times the delivery vehicle was stopped to make a delivery or pickup (e.g., how many times the ignition was turned off and/or how many times the door(s) were opened) within the geofenced area.)] and the service data [see at least Olsen III 15:1-7 (the distance traversed by a delivery vehicle driver in association with a delivery/pickup stop may be determined by tracking the driver's location (e.g., using a OPS device associated with the driver or the driver's handheld device) as the driver moves 5 between: (1) the driver's location at the moment the vehicle's ignition is turned off at the particular stop, and (2) his or her location up to the moment when the delivery vehicle's ignition is turned back on at the particular stop); 15:20- 26 (the location of an electronic device associated with the delivery vehicle driver or the delivery vehicle (e.g., DIAD) may have been captured at the moment the driver indicated that the package was delivered to the recipient or picked up from the shipper. Once gathered, this information may thereafter be used to, among other things, identify the pickup/delivery location for the particular stop and, therefore, the distance traversed by the driver in order to make future pickups/deliveries at that stop)], generate performance statistics for the plurality of drivers [see at least Olsen III FIG. 5C (501c, 502c); 15:20- 26; 1:27-30 ((A) monitor a speed of a delivery vehicle operating within the geofenced area; and (B) generate an alert in response to the delivery vehicle's speed exceeding the target maximum speed); 2:4-5, 13-14; 4:16-17 (to monitor safety within the geofenced area); 9:34-35 (wherein the parameters may thereafter be used to monitor performance); 14:8-26; 16:9-19 (the central system ( e.g., the central server 120 and, in one embodiment, the processor 310 or similar means operating on the central server 120) may calculate, for example, for a given delivery cycle (e.g., one, eight- hour shift), the average time spent and/or miles traversed within the geofenced area, the  average number of stops performed, the average amount of time spent and distance traversed per stop, the average speed conducted, and/or the like. The data received may further be used, for example, to calculate an average speed associated with various segments within different geofenced areas, as well as the average speed of those segments at different times of the day); 20:10-23:34 (Assigning Parameters to Geographic and/or Geofenced Areas); 24:1-27:14 (Plan Times); 25:13-20 (the plan time ( e.g., the overall plan time or the plan time per package) may be calculated, for example, based, at least in part, on the telematics data received (at Block 403) from the telematics device 102 and/or portable data acquisition device 110 including, for example, the time spent and distance (e.g., mile or kilometers) traversed within the geofenced area by a plurality of delivery vehicles 100 over a period of time, the average time spent and distance traversed (e.g., walked) by the delivery vehicle driver per stop within the geofenced area, the average speed at which the vehicle 100 was operated within the geofenced area); 25:10-11 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing)].
Olsen III does disclose the processor 310 can also be connected to at least one interface or other means for displaying [Olsen III FIG. 3 (340); 10:23-24], and also discloses displaying an alert on a display screen when a deviation is detected from the plan time assigned to the geofenced area by a delivery driver operating a delivery vehicle [see at least Olsen III claim 23], but does not specifically disclose based at least in part on the formatting and the generating of the performance statistics, causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers.
However, Armitage teaches causing generation of a user interface that indicates at least a portion of the performance statistics for at least one driver of the plurality of drivers [see at least Armitage Abstract (generating a driving report. . . transferring the driving report to a target device for viewing); FIG. 2 (250); FIG. 8 (travel log); ¶ 8 (generating a driving report which identifies the driving performance of the target driver, and transferring the driving report to a target device for viewing); ¶¶ 26, 27 (driver analysis system 110 generates driving report 150 which identifies the driving performance of the target driver (step 240) and transfers driving report 150 to a target device for viewing)]
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per Claim 2
Olsen III in combination with Armitage and Timothy discloses the computer system of claim 1, and Olsen Ill further discloses wherein the performance statistics include one or more delivery performance statistics in a group of delivery performance statistics for each driver consisting of: a number of delivery stops performed, a number of pickup stops performed, a total number of stops performed, a total number of bills of lading associated with an item picked up or delivered, a total weight of items picked up or delivered, a number of stops performed per hour, an average time of performed stops, a number of bills per hour, a total number of miles traveled, and a number of miles traveled per stop [see at least Olsen III 25:10-17 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing. For example, if the delivery vehicle driver has only delivered or picked up three shipments at that point in time, this may indicate that the delivery vehicle driver is not operating as quickly or as efficiently as he or she should. Alternatively, if the delivery vehicle driver has already picked up or delivered six shipments, this may indicate that the delivery vehicle driver is operating more quickly or efficiently than expected); claim 16 (the plan time schedule defining a number of delivery vehicle stops to be made within a predefined period of time; determine the number of delivery vehicle stops actually made by the delivery vehicle driver within the predefined period of time; and compare the plan time schedule to the number of delivery vehicle stops actually made in order to detect a deviation from the plan time schedule)].
As per claim 3
	Olsen III in combination with Armitage and Timothy discloses the computer system of claim 1, Olsen III further discloses consisting of: a driver group, a date associated with a delivery, and a location associated with the delivery; and in response to the receiving of the user selection, cause display, on the user interface, of an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver [see at least Olsen III:8-26; 16:9-19; 25:10-1714]
However, Armitage teaches receive at least one user selection of a group of selections [see at least Armitage Abstract; ¶¶  8, 9].
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per claim 4
Olsen III in combination with Armitage and Timothy discloses the computer system of claim 1, Olsen III further discloses the one or more hardware processors are further configured to: in response to the receiving of the user selection, cause display of a number of delivery stops, pickup stops, and total stops performed by the first driver on the date [see at least  Olsen III, 10:23-25 (In addition to the memory 320, the processor 310 can also be connected to at least one interface or other means for displaying, transmitting and/or receiving 25 data, content or the like)].
Armitage more specifically teaches cause display of a number of delivery stops, pickup stops, and total stops performed by the first driver on the date [see at least Armitage Abstract (generating a driving report. . . transferring the driving report to a target device for viewing); FIG. 2 (250); FIG. 8 (travel log); ¶ 8 (generating a driving report which identifies the driving performance of the target driver, and transferring the driving report to a target device for viewing); ¶¶ 26; 27 (driver analysis system 110 generates driving report 150 which identifies the driving performance of the target driver (step 240) and transfers driving report 150 to a target device for viewing)].
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per claim 5

Olsen III in combination with Armitage and Timothy discloses the computer system of claim 3, Olsen III further discloses wherein the one or more hardware processors are further configured to: in response to the receiving of the user selection and based at least in part on the telematics data or the service data, determine a number of bills and weight delivered by the first driver  [see at least  Olsen III, 10:23-25 (In addition to the memory 320, the processor 310 can also be connected to at least one interface or other means for displaying, transmitting and/or receiving 25 data, content or the like)].
Armitage further teaches : in response to the receiving of the user selection and based at least in part on the telematics data or the service data, determine…[see at least Armitage Abstract (generating a driving report); FIG. 2 (250); FIG. 8 (travel log); ¶ 8 (generating a driving report which identifies the driving performance of the target driver; ¶¶ 26; 27 (driver analysis system 110 generates driving report 150 which identifies the driving performance of the target driver (step 240) and transfers driving report 150 to a target device for viewing)]
Examiners note: A drivers report that receives data can receive all data  concerning the delivery or actions of a driver or the vehicle, which can include a number of bills and weight delivered by… [a] driver. 
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per claim 6 
Olsen III in combination with Armitage and Timothy discloses the computer system of claim 3, Olsen III further discloses wherein the one or more hardware processors are further configured to: in response to the receiving of the user selection and based at least in part on the telematics data or the service data, display, on the user interface, a number of stops per hour and average stop time by the first driver [see at least  Olsen III, 10:23-25 (In addition to the memory 320, the processor 310 can also be connected to at least one interface or other means for displaying, transmitting and/or receiving 25 data, content or the like) 25:13- 20 (the plan time ( e.g., the overall plan time or the plan time per package) may be calculated, for example, based, at least in part, on the telematics data received (at Block 403) from the telematics device 102 and/or portable data acquisition device 110 including, for example, the time spent and distance (e.g., mile or kilometers) traversed within the geofenced area by a plurality of delivery vehicles 100 over a period of time, the average time spent and distance traversed (e.g., walked) by the delivery vehicle driver per stop within the geofenced area, the average speed at which the vehicle 100 was operated within the geofenced area); 25:10-11 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing)].
Armitage further teaches : in response to the receiving of the user selection and based at least in part on the telematics data or the service data, display…[see at least Armitage Abstract (generating a driving report); ¶33; ¶¶ 26; 27 (driver analysis system 110 generates driving report 150 which identifies the driving performance of the target driver (step 240) and transfers driving report 150 to a target device for viewing), ¶ 33 (displayed on a web page, ¶ 38].
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per Claim 7
Olsen III in combination with Armitage and Timothy discloses the computer system of claim 3, Olsen III further discloses in response to the receiving of the user selection and based at least in part on the telematics data or the service data, determine a number of miles driven by the first driver [see at least Olsen III 15:27-32; 16: (and/or the number of miles traversed)].
As per Claim 8

Olsen III in combination with Armitage and Timothy discloses the computer system of claim 3, Olsen III further discloses the user selection includes a selection of the location, and wherein the one or more hardware processors are further configured to: determine that there are other drivers associated with the selected location, and in response to the determining, generate performance statistics associated with the other drivers [see at least Olsen III 25:23-33 (to assign a delivery route to each of a plurality of delivery vehicle drivers (Block 503c). In particular, according to various embodiments, each delivery vehicle driver may be allocated to a single geofenced area, or some combination of two or more geofenced areas, for performing package pickups and deliveries within the allocated area(s)].

As per Claim 9
Olsen III in combination with Armitage and Timothy discloses the computer system of Claim 1, and Olsen Ill further discloses wherein the performance statistics includes delivery performance statistics that indicate delivery performance of each driver of the plurality of drivers [see at least Olsen III FIG. 5C (501c, 502c); 24:1-27:14 (Plan Times); 25:13- 20 (the plan time ( e.g., the overall plan time or the plan time per package) may be calculated, for example, based, at least in part, on the telematics data received (at Block 403) from the telematics device 102 and/or portable data acquisition device 110 including, for example, the time spent and distance (e.g., mile or kilometers) traversed within the geofenced area by a plurality of delivery vehicles 100 over a period of time, the average time spent and distance traversed (e.g., walked) by the delivery vehicle driver per stop within the geofenced area, the average speed at which the vehicle 100 was operated within the geofenced area); 25:10-11 (Deviations from the plan time schedule may illustrate how well the delivery vehicle driver is performing)].
As per Claim 10
Claim 10 is a process claim (A method for) that includes limitations analogous to claim 1 an apparatus claim (A computer system). For the reasons given above with respect to claim 1, claim 10 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.
As per Claim 11
Olsen III in combination with Armitage and Timothy discloses the computer system of Claim 10, and Olsen Ill further discloses receiving a user selection of a location on an electronic map associated with a delivery; and in response to the receiving of the user selection, cause display, on the user interface, of an identifier of a first driver of the plurality of drivers and a portion of the performance statistics associated with the first driver [see at least Olsen III, 7; 20-32, (Figure 2, collected and time-stamped vehicle sensor data may include, for example, information or data associated with the vehicle's door, ignition, oil pressure, temperature, speed, location, and/or the like)].
	Armitage also teaches a location on an electronic map associated with a delivery [see at least Armitage ¶ 0057].
As per  claim 12
Claim 12 is a process claim (A method for) that includes limitations analogous to claim 4 an apparatus claim (A computer system). For the reasons given above with respect to claim 4, claim 12 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.
As per  claim 13
Olsen III in combination with Armitage and Timothy discloses the computer system of Claim 10, and Olsen Ill further discloses in response to the receiving of the user selection and based at least in part on the telematics data or the service data, determining handling units associated with the first driver [see at least Olson Ill 13:25-34 (the central system may receive telematics data that has been collected, in real-time; 15:20- 26].
Armitage teaches , determining handling units associated with the first driver [see at least Armitage Abstract (generating a driving report. . . transferring the driving report to a target device for viewing); FIG. 2 (250); FIG. 8 (travel log); ¶ 8 (generating a driving report which identifies the driving performance of the target driver, and transferring the driving report to a target device for viewing); ¶¶ 26, 27 (driver analysis system 110 generates driving report 150 which identifies the driving performance of the target driver (step 240) and transfers driving report 150 to a target device for viewing)]

As per  claim 14
Claim 14 is a process claim (A method for) that includes limitations analogous to claim 5,  an apparatus claim (A computer system). For the reasons given above with respect to claim 5, claim 14 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per  claim 15
Claim 15 is a process claim (A method for) that includes limitations analogous to claim 6 an apparatus claim (A computer system). For the reasons given above with respect to claim 6, claim 15 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per  claim 16
Claim 16 is a process claim (A method for) that includes limitations analogous to claim 7 an apparatus claim (A computer system). For the reasons given above with respect to claim 7, claim 16 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per  claim 17
Claim 17 is a process claim (A method for) that includes limitations analogous to claim 8 an apparatus claim (A computer system). For the reasons given above with respect to claim 8, claim 17 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.

As per Claim 18
Olsen Ill in combination with Armitage and Timothy discloses the method of claim 10, but Olsen III does not specifically disclose wherein the display of at least a portion of the performance statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface, and wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers.
However, Armitage teaches wherein the display of at least a portion of the performance Statistics for at least one driver of the plurality of drivers is included in a performance table of a user interface [see at least Armitage FIG. 4 (Performance Score: _; Previous Score ; FIG. 5 (Hard Braking, Rapid Acceleration, Excessive Speed, Night Time)], and wherein the user interface further includes an electronic map portion that indicates a location of one or more drivers of the plurality of drivers [see at least Armitage FIG. 8 (Travel Log 800, Map 810); ¶ 57 (Travel log 800 also includes map 810 which visually illustrates the route of each trip or trip segment on a map)].
As a result, Olsen III discloses a system for enhancing driver safety and efficiency using data from the vehicle telematics devices and driver handheld device and monitors the performance of the delivery driver and Armitage teaches generating a driver report that identifies driver performance and transferring said report for viewing. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for enhancing driver safety and efficiency disclosed by Olsen III and to create a driver report and transfer the report for viewing as taught by Armitage so that the driver can compare his or her performance to other drivers [Armitage ¶ 27] so that the driver or fleet manager can identify issues where the driver needs to improve.
As per Claim 19
Claim 19 is an apparatus claim (A computer program product comprising) that includes limitations analogous to claim 1 an apparatus claim (A computer system). For the reasons given above with respect to claim 1, claim 19 is also rejected under pre-AlA 35 U.S.C. § 103{a) as being unpatentable over Olsen III in view of Armitage as evidence by Timothy.
As per Claim 20
Claim 20 is an apparatus claim dependent upon claim 19 (The computer program product of claim 19) that includes limitations analogous to claim 18 a process claim dependent upon claim 10 (The method of claim 10, wherein). For the reasons give above with respect to claim 18, claim 20 is also rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Olsen Ill in view of Armitage as evidence by Timothy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arnold et al.    US 20100250461 A1
A complete logistics and transportation management system, with a number of integrated software and hardware components integrated to provide a total system for scheduling transportation assets.
GRUSH      KR 20080113248
system and method to generate a private, auditable, evidentiary quality record of the location-history of an asset or person.
KOPECKY FRANTISEK et al.  CZ 16089 U1
a universal telematics mobile unit with a modular hardware and software solution, in particular to integrate information from various sources of a mobile device to communicate with the infrastructure and to communicate with the accessing environment
Hasan Su             DE 102004039286
System for evaluating the operating risk of motor vehicles
Dahlgren et al.      US 20050065711
Intelligent vehicle system includes a sensor assembly to collect data and a processor to process the data to determine the occurrence of at least one event.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gove/interviewpractive .
	If attempts to each the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952